DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite adjacent electronics packages being releasably coupled.  The quick-release connection of the electronics package is discussed in the specification in relation to figs. 7A-8.  It is unclear how the structure of claim 1 is arranged to include the limitations of claims 4 and 5 based on figs 7A-8.  Claim 1 recites that the electronics packages are inserted into a hole in the end of the beam, but Figs. 7A-8 appear to show electronics packages connected at a portion 704, however, there is no beam present or at least the electronics package inserted into an end cavity is not shown.  It is unclear how the packages may be quick release connected adjacently inside the beam.  It would appear from the conflicting limitations that claims 4 and 5 recite a separate and incompatible embodiment to that of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skelly et al. (US 2004/0212228) (“Skelly”).  Skelly discloses a set of aircraft seats, comprising: a plurality of spreaders (fig. 2: 14-17), adjacent spreaders of the plurality of spreaders being configured to support one or more components of an aircraft seat of the set of aircraft seats; a plurality of seat legs (fig. 2: 12, 13), the plurality of seat legs configured to couple the set of aircraft seats to a floor of an aircraft and provide a seating area a select height from the floor of the aircraft; a seat unibeam (fig. 2: 18; for purposes of examination a “unibeam” will be understood as simply a beam”) including an exterior surface, the exterior surface being dimensioned to pass through at least one hole in the plurality of seat legs, the exterior surface being dimensioned to pass through at least one hole in the plurality of spreaders (paragraph 0022: the four seat frames are connected by single beam 18 and passes through 12, 13); and an electronics package (fig. 3: 20) configured to be inserted into a cavity defined within the seat unibeam, the defined cavity being dimensioned to receive the electronics package, the electronics package including a plurality of electronics package sections (fig. 2: shows multiple sections 20), each of the plurality of electronics package sections being inserted into the cavity defined within the seat unibeam via a hole in an end of the seat unibeam (as shown in figs. 4 and 5).
As concerns claim 2, Skelly discloses at least one of the plurality of spreaders including a coupling assembly (fig. 2: 27) configured to secure the seat unibeam within the at least one hole in the plurality of spreaders.
As concerns claim 3, Skelly discloses at least one of the plurality of seat legs including a coupling assembly (fig. 2: 29) configured to secure the seat unibeam within the at least one hole in the plurality of seat legs.
As concerns claim 6, Skelly discloses each of the plurality of electronics package sections including a length less than a width of an aircraft aisle between the set of aircraft seats and an adjacent set of aircraft seats (as shown in fig. 2).
As concerns claim 8, Skelly discloses each of the plurality of electronics package sections being removable from and insertable into the hole in the end of the seat unibeam via the aircraft aisle (as shown in figs. 4 and 5).
As concerns claim 9, Skelly discloses a bumper configured to couple to a spreader of the plurality of spreaders positioned proximate to the aircraft aisle (figs 2 and 3 show that the end spreaders of the seat arrangement have caps/bumpers which close the opening of the beam in similar fashion to the present application).
As concerns claim 10, Skelly discloses the hole in the end of the seat unibeam being accessible when the bumper is uncoupled from the spreader (as shown in figs. 4 and 5).
As concerns claim 11, Skelly discloses the electronics package including a wiring harness configured to couple to electronic equipment within the set of aircraft seats (figs. 4 and 5: 24 and 28).
As concerns claim 12, Skelly discloses wherein the electronic equipment within the set of aircraft seats including one or more in-flight entertainment devices (The wiring of the electronics package is merely configured to couple to the electronics equipment and as such this is a limitation of the intended use/functional language limitation of claim 11.  The wiring is therefore able to connect to an in-flight entertainment device included in electronic equipment.
As concerns claim 15, Skelly discloses a seat unibeam (fig. 2: 18), comprising: a defined cavity (shown in figs. 4 and 5), the defined cavity being dimensioned to receive an electronics package (fig. 3: 20) inserted within the seat unibeam, the electronics package including a plurality of electronics package sections (fig. 3 shows multiple packages 20); a hole in an end of the seat unibeam (shown in figs. 4 and 5), the hole leading to the defined cavity, each of the plurality of electronics package sections being inserted into the cavity defined in the seat unibeam via the hole in the end of the seat unibeam; and an exterior surface, the exterior surface being dimensioned to pass through at least one hole in a plurality of seat legs (fig. 2: 12, 13) configured to couple a set of aircraft seats to a floor of an aircraft and provide a seating area a select height from the floor of the aircraft, the exterior surface being dimensioned to pass through at least one hole in a plurality of spreaders (fig. 2: 14-17) including adjacent spreaders configured to support one or more components of an aircraft seat of the set of aircraft seats.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelly in view of Kramer (US 9,238,506) or Baumann (US 2007/0132303).  Skelly does not teach wherein the seat unibeam, the at least one hole in the plurality of seat legs, and the at least one hole in the plurality of spreaders include an oval cross-section.  However, it would have been obvious to a person having ordinary skill in the art, as a mere change in shape, to form the beam and its subsequent connection holes as an oval, in similar fashion to that shown in Kramer (fig. 2) and Baumann (fig. 1) in order to provide the desired structural strength as well as accommodating the electronics package.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelly.  Skelly does not expressly teach the wiring harness and the electronic equipment within the set of aircraft seats being coupled via one or more electric quick-release connector.  However, connecting wiring for electronics to electronic equipment via releasable connections is considered old and well known in the art as there are numerous known releasable connections for electronic cables.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use a known releasable plug/connection in order to easily plug-in or unplug the electronics package. 
As concerns claim 14, Skelly, as modified, teaches wherein the one or more electric quick-release connectors being accessible when the bumper is uncoupled from the spreader (Skelly, fig. 5 shows that the wiring and connectors would be accessible with the end cap is uncoupled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636